                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 1 of 15 5/15/19 11:53AM
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
              Marshal Edward Price
  In re       LaShandra Demetria Austin                                                                            Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 2 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                           Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $2,055.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Marshal Edward Price
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $2,055.00 per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:                                           Estes Express Lines
                     Address:                                                 Attn: Payroll Dept.
                                                                              P.O. Box 25612
                                                                              Richmond, VA 23260
                     Phone:                                                   501-490-1714


             Name of debtor LaShandra Demetria Austin

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency:                     monthly,       semi-monthly,       bi-weekly,   weekly,    Other
Arkansas Plan Form - 8/18                                                                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 3 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                Case No.

                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                  Monthly                      To be paid
 of account number                                                              payment amount
 Otter Creek Homeowners                             10 Pear Tree Place Little                        20.00     Preconfirmation
 Assoct.                                            Rock, AR 72210 Pulaski                                     Postconfirmation
                                                    County-
                                                    Homeowners -


 United Arkansas Fcu                                2014 Ford Flex                                  100.00     Preconfirmation
 0003                                                                                                          Postconfirmation




Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 4 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                        Case No.

 Creditor and last 4 digits                         Collateral                        Monthly                        To be paid
 of account number                                                                    payment amount
 US Bank Home Mortgage                              (2nd Mortgage)                                          100.00      Preconfirmation
                                                    10 Pear Tree Place Little                                           Postconfirmation
                                                    Rock, AR 72210 Pulaski
                                                    County


3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly            Monthly         Estimated          Monthly           Interest rate, if
 last 4 digits of                                          installment        installment     arrearage          arrearage         any, for
 account number                                            payment            payment         amount             payment           arrearage
                                                                              disbursed by                                         payment
 US Bank Home                 10 Pear Tree                           1,252.79    Debtor(s)           12,000.00               200.00 0.00%
 Mortgage                     Place Little                                       Trustee
                              Rock, AR 72210
                              Pulaski County
                              (inside plan)

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date     Debt/estimated   Value of           Interest rate     Monthly
 last 4 digits of                                                            claim            collateral                           payment
 account number


Arkansas Plan Form - 8/18                                                                                                                     Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 5 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                       Case No.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of        Interest rate   Monthly
 last 4 digits of                                                          claim             collateral                      payment
 account number

 Otter Creek                  Homeowners                                          2,376.39         155,000.00 0.00%                     39.61
 Homeowners                   Associations                                                                                     Post Petition
 Assoct.                      Dues-                                                                                           will be paid by
                              10 Pear Tree                                                                                         the debtor
                              Place Little                                                                                           directly.
                              Rock, AR 72210
                              Pulaski County-

 United Arkansas              2014 Ford Flex                                     14,032.00          15,500.00 6.00%                      271.28
 FCU
 US Bank Home                 2ND MORTGAE                                         4,367.28         155,000.00 6.00%                        84.43
 Mortgage                     10 Pear Tree
                              Place Little
                              Rock, AR 72210
                              Pulaski County


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:         $    0.00
                            Amount to be paid by the Trustee:                $    4,025.00
                            Total fee requested:                             $    4,025.00




Arkansas Plan Form - 8/18                                                                                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 6 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                  Case No.

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
Arkansas Plan Form - 8/18                                                                                                                Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 7 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                            Case No.



6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Chris Foster                                                                      Date May 15, 2019
                Chris Foster 2000174
                Signature of Attorney for Debtor(s)

                /s/ Marshal Edward Price                                                              Date May 15, 2019
                Marshal Edward Price
                /s/ LaShandra Demetria Austin                                                         Date May 15, 2019
                LaShandra Demetria Austin
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                       Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 8 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                      Case No.

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                           Nature of debt and date     Amount of debt
                              number                                                incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                           Nature of debt and Amount of debt   Approval to incur
                              number                                                date incurred                       obtained from
                                                                                                                        trustee or court
  -NONE-                                                                                                                 Yes
                                                                                                                         No




Arkansas Plan Form - 8/18                                                                                                              Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 9 of 15 5/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                                                          Case No.


                                                                     CERTIFICATE OF MAILING

                 The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 Plan filed has been served
by CM/ECF to Joyce Bradley Babin, Chapter 13 Standing Trustee; Charles W. Tucker, Assistant United State Trustee; and served by
U.S. Mail, postage prepaid to the following on May 15, 2019:

             Department of Finance and Administration                            Internal Revenue Service
             Legal Division                                                      PO Box 7346
             PO Box 1272                                                         Philadelphia, PA 19101-7346
             Little Rock, AR 72203

             Department of Workforce Services                                    U. S. Attorney, Eastern District
             P. O. Box 1229                                                      P. O. Box 2981
             Little Rock, AR 72203                                               Little Rock, AR 72203


And to all creditors whose names and addresses are set forth on the following pages:



Dated: 5/15/19                                                                            /s/ Chris Foster
                                                                                          ______________________
                                                                                          Chris Foster, Bar No. 2000174
                                                                                          Attorney for Debtor(s)
                                                                                          FOSTER LAW FIRM, P.A.
                                                                                          21941 I-30, Suite 1
                                                                                          Bryant, AR 72022
                                                                                          Tel: (501) 847-9600
                                                                                          Fax:(501)-847-9604




Arkansas Plan Form - 8/18                                                                                                       Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
               4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 10 of 155/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                            Case No.

                              Aaron's Rent to Own
                              Baseline Road
                              Little Rock, AR 72206
                              Access Crdt
                              Pob 250531
                              Little Rock, AR 72225
                              Access Crdt
                              Pob 250531
                              Little Rock, AR 72225
                              Access Crdt
                              Pob 250531
                              Little Rock, AR 72225
                              AFNI
                              P.O. Box 3517
                              Bloomington, IL 61702-3517
                              Asset Acceptance
                              Po Box 1630
                              Warren, MI 48090
                              AT&T Mobility
                              PO Box 650553
                              Dallas, TX 75265-0553
                              AT&T Uverse
                              PO Box 5014
                              Carol Stream, IL 60197-5014
                              Baptist Health Family Clinic
                              11001 Executive Center Dr.
                              Ste. 200
                              Little Rock, AR 72211
                              Capital One Bank
                              PO Box 60599
                              City Of Industry, CA 91716-0599
                              Centerpoint Energy Srv
                              Po Box 1700
                              Houston, TX 77251
                              Centerpoint Energy Srv
                              Po Box 1700
                              Houston, TX 77251
                              Credit One Bank

Arkansas Plan Form - 8/18                                                                               Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 11 of 155/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                            Case No.

                              PO box 98873
                              Las Vegas, NV 89193
                              Credit One Bank Na
                              Po Box 98875
                              Las Vegas, NV 89193
                              Diversified Consultant
                              P O Box 551268
                              Jacksonville, FL 32255
                              Enhanced Recovery Co L
                              8014 Bayberry Rd
                              Jacksonville, FL 32256
                              Glelsi/sun Trust Bank
                              2401 International Lane
                              Madison, WI 53704
                              Internal Revenue Services
                              PO Box 7346
                              Philadelphia, PA 19101-7346
                              James A Penney Dds
                              c/o Access Crdt
                              Pob 250531
                              Little Rock, AR 72225
                              Little Rock Emergency Doctors
                              Group
                              11001 Executive Ctr Dr.,S-200
                              Little Rock, AR 72211
                              Lvnv Funding Llc
                              Po Box 1269
                              Greenville, SC 29602
                              LVNV Funding LLC
                              c/o Resurgent Capital Services
                              PO Box 10587
                              Greenville, SC 29603-0587
                              Medical College Phys Group
                              PO Box 251508
                              Little Rock, AR 72225-1420
                              Micro-Diagnostic Lab, Inc.
                              c/o Recievables Management
                              1200 Salem Rd.
                              Benton, AR 72019-8340

Arkansas Plan Form - 8/18                                                                               Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 12 of 155/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                            Case No.

                              Missouri Higher Educ. Loan
                              633 Spirit Drive
                              Chesterfield, MO 63005-1243
                              Mohela
                              633 Spirit Dr
                              Chesterfield, MO 63005
                              Nelnet Lns
                              Po Box 1649
                              Denver, CO 80201
                              Nelnet Lns
                              Po Box 1649
                              Denver, CO 80201
                              Nelnet Lns
                              Po Box 1649
                              Denver, CO 80201
                              Nelnet Lns
                              Po Box 1649
                              Denver, CO 80201
                              Nelnet Lns
                              Po Box 1649
                              Denver, CO 80201
                              Nelnet Lns
                              Po Box 1649
                              Denver, CO 80201
                              Otter Creek Homeowners Assoct.
                              c/o Wright, Lindsey & Jennings
                              200 W. Capitol Ave., Ste. 2300
                              Little Rock, AR 72201
                              Pleasant Valley Family Clini
                              c/o Access Crdt
                              Pob 250531
                              Little Rock, AR 72225
                              Portfolio Recov Assoc
                              120 Corporate Blvd Ste 1
                              Norfolk, VA 23502
                              Portfolio Recov Assoc
                              120 Corporate Blvd Ste 1
                              Norfolk, VA 23502

Arkansas Plan Form - 8/18                                                                               Page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 13 of 155/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                            Case No.

                              Premier Bankcard
                              PO Box 2208
                              Vacaville, CA 95696
                              Radiology Consultants
                              PO Box 55510
                              Little Rock, AR 72215-5510
                              Receivables Management Corp.
                              of America
                              PO Box 21030
                              White Hall, AR 71612-1030
                              Santander Consumer
                              PO Box 961245
                              Fort Worth, TX 76161-1245
                              Sears
                              PO Box 183081
                              Columbus, OH 43218-3081
                              Simmons 1st National B
                              Pob 7009
                              Pine Bluff, AR 71611
                              Smile Brands, Inc.
                              c/o Rgs Financial
                              1700 Jay Ell Dr Ste 200
                              Richardson, TX 75081
                              Southern Col
                              Pob 25006
                              Little Rock, AR 72221
                              Southern Col
                              Pob 25006
                              Little Rock, AR 72221
                              Southern Col
                              Pob 25006
                              Little Rock, AR 72221
                              Southern Col
                              Pob 25006
                              Little Rock, AR 72221
                              Southwestern Bell
                              PO Box 769
                              Arlington, TX 76004

Arkansas Plan Form - 8/18                                                                               Page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 14 of 155/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                            Case No.

                              Student Loan Guarantee Found.
                              10 Turtle Creek Lane
                              Little Rock, AR 72202
                              UALR
                              Office of Student Accounts
                              2801 S. University
                              Little Rock, AR 72204
                              UAMS
                              PBS Slot 612
                              4301 W. Markham St.
                              Little Rock, AR 72205
                              UAMS
                              PBS Slot 612
                              4301 W. Markham St.
                              Little Rock, AR 72205
                              United Arkansas Fcu
                              8405 Interstate 30
                              Little Rock, AR 72209
                              US Bank
                              PO Box 790179
                              Saint Louis, MO 63179-0179
                              US Bank Home Mortgage
                              4801 Frederica St.
                              Owensboro, KY 42301
                              US Bank Home Mortgage
                              4801 Frederica St.
                              Owensboro, KY 42301
                              Us Dep Ed
                              Po Box 5609
                              Greenville, TX 75403
                              Us Dept Of Ed/glelsi
                              2401 International Lane
                              Madison, WI 53704
                              Us Dept Of Ed/glelsi
                              2401 International Lane
                              Madison, WI 53704
                              Us Dept Of Ed/glelsi
                              2401 International Lane
                              Madison, WI 53704
Arkansas Plan Form - 8/18                                                                               Page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
               4:19-bk-12597 Doc#: 5 Filed: 05/15/19 Entered: 05/15/19 11:54:31 Page 15 of 155/15/19 11:53AM
Debtor(s) Marshal Edward Price
LaShandra Demetria Austin                                            Case No.

                              Us Dept Of Ed/glelsi
                              2401 International Lane
                              Madison, WI 53704
                              Verizon
                              c/o Jefferson Capital Syst
                              16 Mcleland Rd
                              Saint Cloud, MN 56303




Arkansas Plan Form - 8/18                                                                               Page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                Best Case Bankruptcy
